Citation Nr: 0414851	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-31 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to April 
1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Philadelphia, 
Pennsylvania, which denied service connection for cause of 
the veteran's death and Dependents' Educational Assistance 
under 38 U.S.C., Chapter 35.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's death certificate reports that he died in 
July 1996; the immediate cause of death was sepsis, due to or 
as a consequence of urinary tract infection, due to or as a 
consequence of Parkinson's disease.
 
3.  At the time of the veteran's death, and during the 
veteran's lifetime, he was not service-connected for any 
disabilities.


CONCLUSION OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2003).


2.  Eligibility for Dependent's Educational Assistance is not 
established. 
38 U.S.C.A. § 3500, et. seq. (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC 1-
2004, (February 2004)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
August 2003 Statement of the Case and February 2002, January 
2003, March 2003, May 2003 and November 2003 correspondence 
from the RO, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
her claim.  

In particular, the Board notes evidence development letters 
dated in February 2002, January 2003, March 2003, May 2003 
and November 2003, in which the appellant was advised of the 
type of evidence necessary to substantiate her claims.  In 
those letters, the appellant was also advised of her and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the appellant and what evidence should 
be provided by VA.  

Factual Background

A review of the veteran's service medical records revealed 
that in January 1953, the veteran was diagnosed with acute 
urethritis, and treated with antibiotics.  Remaining service 
medical records are negative for treatment of sepsis, urinary 
tract infection or Parkinson's disease.

During his lifetime, the veteran had no service-connected 
disabilities.

A private discharge summary from St. Mary's Medical Center, 
dated June 1996 to July 1996, indicated that the veteran died 
from sepsis of a urinary origin, severe Parkinson's disease, 
pneumonia and hypokalemia.  On the veteran's death 
certificate, the immediate cause of death was listed as 
sepsis, due to or as a consequence of urinary tract 
infection, due to or as a consequence of Parkinson's disease.  
An autopsy was not performed.  

In a statement from the appellant, received by the RO in July 
2002, she noted that the veteran's disabilities were related 
to service in the Marine Corp, combat service in World War II 
and combat service in the Korean War.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id. 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and  
negative evidence" in order to prevail).

The service medical records show that the veteran was treated 
for a urinary tract infection in January 1953.  It apparently 
resolved, as there was no further mention of a urinary tract 
infection in the service medical records.  Further, there is 
no finding in the service medical records of treatment for 
sepsis or Parkinson's disease.  The veteran died in 1996, 34 
years after service.  According to the death certificate, the 
immediate cause of death was sepsis due or as a consequence 
of urinary tract infection, due or as a consequence of 
Parkinson's disease. 

The Board notes the appellant's belief that the veteran's 
death was related to service. The appellant is a layperson 
and as such, she is not competent to testify to a medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the conditions which caused or contributed to the 
veteran's death were not shown in service, and the records 
contain no indication of a possible link between his death 
and active military service, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.

In view of the denial of service connection for the cause of 
the veteran's death, there is no basis to grant Chapter 35 
benefits, since they are based on a favorable determination 
regarding the compensation status.  See 38 U.S.C.A. § 3500, 
et. seq. (West 2002).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C., Chapter 35 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



